Citation Nr: 1608055	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, denied entitlement to service connection for PTSD, bilateral hearing loss disorder, and tinnitus.

The Veteran testified at a November 2015 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The Veteran appointed Ryan Farrell as his representative in April 2013. He revoked this representation appointment during the November 2015 Board hearing. The Board finds that the Veteran properly revoked the April 2013 representation appointment. See 38 C.F.R. § 14.631(f)(1). He is now unrepresented.  


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma during service.

2. The Veteran's tinnitus manifested in service and has continued since service. 

3. The Veteran's current tinnitus is etiologically related to service.

4. The Veteran has a qualifying diagnosis of PTSD.

5. The Veteran's claimed in-service stressor is consistent with the places, types, and circumstances of his service.

6. The Veteran's claimed in-service stressor is related to the threatened death or injury of himself and others from hostile military activity and his response to that event involved a psychological state of horror and helplessness.

7. A VA psychiatrist has confirmed that the Veteran's in-service stressor is adequate to support a diagnosis of PTSD, and that the Veteran's PTSD symptoms are related to the claimed stressor.

8. The Veteran does not have a current bilateral hearing loss disability that meets the auditory thresholds required for service connection.



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.304(f) (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

The issues of service connection for tinnitus and PTSD have been considered with respect to the VA's duties to notify and assist. Given the favorable outcome with respect to these issues, no prejudice to the Veteran could result from this decision as it relates to these claims. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the claim for service connection for bilateral hearing loss, the RO notified the Veteran in an October 2011 letter of the evidence needed to substantiate the claim for entitlement to service connection for bilateral hearing loss. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014);   38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA obtained the Veteran's service treatment records. The Veteran was afforded a VA audiological examination in August 2011 as to the nature and etiology of his bilateral hearing loss. For the reasons indicated below, that examination was adequate as to the claim being decided.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.


Laws and Regulations - Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Specific to claims of PTSD, service connection requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated. "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3) (as amended by 75 Fed. Reg. 39843 (effective July 12, 2010)).

Tinnitus and sensorineural hearing loss are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).


Service Connection for PTSD - Analysis

The Veteran contends that he developed PTSD as a result of in-service stressors he experienced while serving on active duty in Vietnam. Service personnel records indicate that the Veteran served in Vietnam between June 19, 1970 and March 25, 1971, in the 118th Assault Helicopter Company - 145th Combat Aviation Battalion as a flight operations specialist. The Veteran reports having been a door gunner, and his service treatment records indicate that he was medically certified to be a door gunner.

After a review of all the evidence, lay and medical, the Board first finds that the preponderance of the evidence weighs in favor of a finding that the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a). Evidence in support of the finding is found in VA mental health evaluations and treatment records beginning in March 2010. Collectively, these VA treatment records assign a diagnosis of PTSD to the Veteran's psychological profile following a thorough history and examination, discussion of the Veteran's claimed in-service stressor, and discussion of the appropriate diagnostic criteria.

While the Veteran was afforded a VA examination in August 2011 as to the nature and etiology of his PTSD, this VA examination was inadequate. While the examiner reported reviewing the Veteran's claims folder and CPRS, the examiner did not accurately report the Veteran's medical and psychiatric history in the examination report. Specifically, the examiner stated that the Veteran had no diagnoses of depression or a traumatic brain injury (TBI), despite the presence of records in the claim file showing that the Veteran had been diagnosed and treated for those disorders. In addition, the examiner did not explain her opinion that the Veteran's stressor is not related to the Veteran's fear of hostile military or terrorist activity, despite the stressor involving stumbling over the body of a dead soldier in his unit while attempting to avoid mortar rounds aimed at the base and tending to the body.

Given that the evidence is at least in relative equipoise, and applying the benefit-of-the-doubt rule, the Board resolves reasonable doubt to find that the Veteran has a qualifying diagnosis of PTSD.

The Board next finds that the evidence of the Veteran's claimed in-service stressor is established by the Veteran's lay testimony alone under the provisions of 38 C.F.R. § 3.304(f)(3). The Veteran has consistently identified one specific stressor: that while serving in Vietnam, in roughly December 1970, a kid named Stecker was killed in an attack on the base. He stated that he got caught between the flight line and the barracks, and the rockets were walked right down the flight line. People were running of the barracks. Stecker came out of his room and down a flight of stairs, and the Veteran hollered at him and told him to hurry. A rocket hit in the top of the bunker. Stecker was eye level with the bunker and it just blew him part. He fell right in front of the Veteran, obviously dead. The Veteran rolled him over and used a sheet from his bed to stuff the hole in his chest. The Veteran put him on his shoulder, carried him to a helicopter, and he was medevac'd out. This was the primary stressor reported in the August 2011 VA examination, and the November 2015 Board hearing, and Veteran's VA mental health treatment and evaluation records, including a mental health consultation note from March 2010.

The Board finds that this stressor is consistent with the Veteran's service on the flight line at the Bien Hoa base in Vietnam. The Veteran's VA mental health evaluation and treatment records dated from February 2010 to March 2011 indicate that this claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran experiences symptoms associated with this stressor, including sleep disturbances, nightmares, avoidance behaviors, hypervigilance, difficulty with concentration, depression, constricted affect, and anxiety. Therefore, the Board finds that identified in-service stressor of fear of hostile military or terrorist activity is established.

The Board next finds that the evidence indicates that the claimed in-service stressor is related to the Veteran's PTSD. Evidence favorable to the Veteran's claim is included in VA mental health evaluation and treatment records dated from February 2010 to March 2011, which consistently link the Veteran's established stressor to the Veteran's PTSD. The treatment records indicate that the Veteran's current PTSD symptoms are related to the established stressor.

VA treating psychiatrists have assigned a diagnosis of PTSD to the Veteran's psychological profile, have described the Veteran's primary stressor as adequate to support a diagnosis of PTSD, and have related the Veteran's PTSD symptoms to the claimed stressor. While the VA examiner failed to provide a diagnosis of PTSD, the examiner described the Veteran's established stressor as adequate to support a diagnosis of PTSD, and related the Veteran's psychological symptoms to the claimed stressor. The VA treating psychiatrists, who have reviewed and discussed the Veteran's records in detail, who have interviewed the Veteran with regard to his claimed in-service stressor, and who have adequately addressed the criteria for a diagnosis of PTSD, have collectively provided competent, credible, and probative evidence with regard to the Veteran's current diagnosis and the etiology of that diagnosis. The VA treating psychiatrists' diagnoses and opinions are based on an accurate factual background and their findings are well-supported by the lay and medical evidence of record.

For these reasons, the Board finds that the Veteran has a qualifying diagnosis of PTSD, and has established the claimed in-service stressor of the rocket attack on the base, which killed the Veteran's buddy. VA treating psychiatrists have confirmed that the claimed in-service stressor is adequate to support a diagnosis of PTSD, and have related the Veteran's psychological symptoms to the claimed stressors. Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Tinnitus - Analysis

In a February 2010 VA Clinic note, the Veteran reported that his ears ring. In a February 2010 Agent Orange Registry examination, the Veteran reported having tinnitus. In a March 2010 Mental Health Clinic consultation, the Veteran reported hearing constant ringing in his head like an accordion. However, a December 2011 VA Primary Care note indicates that the Veteran does not report having tinnitus. The Veteran is competent to report that he has tinnitus. Charles v. Principi, 16 Vet. App. 370, 374 (2002). Though the Veteran's statements are inconsistent, the Board notes that there is only one report in the record of the Veteran denying having tinnitus, and multiple reports by the Veteran of having tinnitus. As tinnitus can be intermittent, the single report denying having tinnitus is outweighed by the Veteran's multiple reports of having tinnitus. The Board, therefore, finds that the preponderance of the evidence weighs in favor of a finding that the Veteran has a current tinnitus disability.

The Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's tinnitus is related to his service. He has consistently reported having tinnitus since service. In the August 2011 VA audiology examination, the Veteran stated that his tinnitus has been occurring since 1970-1971 and he feels it is a result of his military noise exposure. He reported military noise exposure without hearing protection, including exposure to artillery and gunfire. In his November 2011 Board hearing, the Veteran reported flying with the gunship platoon as a door gunner. This claim is supported by the October 1970 certification that the Veteran was medically qualified to perform duty as an aerial door gunner, which is contained in the Veteran's service treatment records. The Veteran's DD-214 indicates that the Veteran's military occupational specialty was flight operations specialist with the 118th Assault Helicopter Company - 145th Combat Aviation Battalion. In the November 2015 Board hearing, the Veteran also reported having experienced rocket attacks, and that his ears were ringing after an attack on the base at Bien Hoa. He also stated in the Board hearing that he had experienced ringing in his ears since service. In his March 2010 Informal Claim, the Veteran also stated that tinnitus is a problem he has been dealing with since he got out of the service. These statements indicate that the Veteran's tinnitus manifested in service and has been chronic since service. The Veteran's report of the manifestation of tinnitus in service is deemed credible, as it is consistent with the details of his service. The Board also finds the Veteran's statements regarding chronicity to be credible.  In light of the competent and credible lay reports of tinnitus manifesting in service and having been continuous since service, the Board finds that the presumptive service connection provisions apply. 38 C.F.R. § 3.303(b), 3.307, 3.309(a).

Upon review of all the evidence of record, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's tinnitus was caused by noise exposure during service. For these reasons, the Board finds that the criteria for service connection for tinnitus have been met.


Service Connection for Bilateral Hearing Loss - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss. Specifically, the Veteran contends that he currently experiences hearing impairment as the result of exposure to acoustic trauma while in service. He reported military noise exposure without hearing protection, including exposure to artillery and gunfire. As discussed above, the Board has found that the Veteran was exposed to loud noises during active service. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current bilateral hearing loss disability that is subject to service connection. See 38 C.F.R. 
§ 3.385. In this regard, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

On the VA audiological evaluation in August 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
35
LEFT
25
20
15
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear. Following the VA examination, the VA examiner indicated that the Veteran demonstrated sensorineural hearing loss at 4000 Hertz in each ear with all other frequencies bilaterally within normal limits.

The August 2011 audiological examination results do not reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency bilaterally; do not reveal pure tone thresholds of 26 decibels or greater n at least three tested frequencies; and do not reveal  a speech recognition score of less than 94 percent. Therefore, these results demonstrate no current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385. 

The Board acknowledges the Veteran's statements which indicate signs and symptoms of bilateral hearing loss. The Board finds that the Veteran is competent to report signs and symptoms of hearing impairment that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, the diagnosis of hearing loss requires specific findings found following audiological examination. 38 C.F.R. § 3.385. Therefore, the Veteran is not competent to establish a diagnosis of bilateral hearing loss on the basis of his lay statements alone. See also Jandreau, 492 F.3d 1372, 1377 n.4; Kahana, 24 Vet. App. 428, 438. The record contains no other current audiological examination. Therefore, the Board finds the weight of the evidence establishes that the Veteran does not have a current bilateral hearing loss disability that is subject to service connection. 38 C.F.R. § 3.385.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


